DISMISS and Opinion Filed July 27, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00146-CV

                               LISA LONG, Appellant
                                       V.
                         WEHNER MULTIFAMILY, LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-02594-D

                             MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Stoddart
                                     Opinion by Justice Lang
       Before the Court is the parties’ agreed motion to dismiss with prejudice. The parties have

settled their differences and ask the Court to enter the attached Order of Dismissal with Prejudice.

There is no order attached to the parties’ motion. Accordingly, we GRANT the parties’ motion

to the extent that we dismiss the appeal with prejudice. See TEX. R. APP. P. 42.1(a).




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
180146F.P05                                        JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 LISA LONG, Appellant                                 On Appeal from the County Court at Law
                                                      No. 4, Dallas County, Texas
 No. 05-18-00146-CV         V.                        Trial Court Cause No. CC-16-02594-D.
                                                      Opinion delivered by Justice Lang. Justices
 WEHNER MULTIFAMILY, LLC,                             Myers and Stoddart participating.
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED with
prejudice.

     Subject to any agreement between the parties, it is ORDERED that appellee WEHNER
MULTIFAMILY, LLC recover its costs of this appeal from appellant LISA LONG.


Judgment entered this 27th day of July, 2018.




                                                –2–